Order entered August 9, 2013




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-01666-CR
                                    No. 05-12-01667-CR

                               ERASMO GARCIA, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                     Trial Court Cause Nos. F11-58343-Y, F10-61584-Y

                                          ORDER
       The Court REINSTATES the appeals.

       On July 8, 2013, we ordered the trial court to make findings regarding why appellant’s

brief has not been filed. We ADOPT the findings that: (1) appellant desires to pursue the

appeals; (2) appellant is indigent and is represented by court-appointed counsel Nanette

Hendrickson; (3) Ms. Hendrickson’s explanation for the delay in filing appellant’s brief is her

workload; and (4) Ms. Hendrickson requested thirty days from the August 6, 2013 hearing to file

appellant’s brief.

       We ORDER appellant to file his brief by SEPTEMBER 5, 2013. Because counsel has

already been granted one extension and the brief is now two months overdue, no further
extensions will be granted. If the brief is not filed by the date specified, we will order Nanette

Hendrickson and the Dallas County Public Defender’s Office removed as counsel and will order

the trial court to appoint a new attorney to represent appellant in this appeal.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Michael Snipes, Presiding Judge, Criminal District Court No. 7; Katherine Drew,

Appellate-Chief, Dallas County Public Defender’s Office; Nanette Hendrickson, Dallas County

Public Defender’s Office; and to the Dallas County District Attorney’s Office.


                                                       /s/     DAVID EVANS
                                                               JUSTICE